DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mishin et al (Manufacturability of highly doped Aluminum Nitride films) in view of Abe (US Patent No. 6,143,149).
With respect to claim 1, Mishin discloses in fig. 1 magnetron system comprising a baseplate defining a housing portion, a segmented target assembly having a lower target segment (i.e. inner target segment) disposed within the housing portion, the inner target segment having a plurality of target pieces (i.e. tiles), and a magnet assembly disposed within the housing portion (Abstract; fig. 4; II. EQUIPMENT). Mishin further discloses the plurality of target tiles of the inner target segment are attached to a power feedthrough that provides target voltage (Abstract; fig. 4; III. FILM COMPOSITION CONTROL).
However Mishin is limited in that the power feedthrough having a plurality of electrical contacts is not specifically suggested.
Abe teaches in figs. 2 and 3A a magnetron system comprising a target electrode (i.e. segmented target assembly) [1] divided into four target electrodes [1a]-[1d] (i.e. electrical contacts) each having a target pieces (i.e. tiles) [12a]-[12d] and magnet (abstract; col. 3, lines 2-26), wherein figs. 3A and 4 depicts the electrical contacts [1a]-[1d] and target tiles [12a]-[12d] arranged in a circle, with the target electrode [1] capable of being divided into more than four target tiles as shown (col. 4, lines 24-29), similar to the magnetron system in fig. 1 of Mishin. Abe also teaches in fig. 2 the target electrode [1] is part of a baseplate assembly defining a housing portion and a power source [3] including a power feedthrough (col. 3, lines 4-5), with fig. 3A depicting the power feedthrough is split into the electrical contacts [1a]-[1d] (col. 3, lines 4-15), with each electrical contact of the electrical contacts [1a]-[1d] contacting a respective target tile of the target tiles [12a]-[12d] to provide power individually to each of the target tiles [12a]-[12d] (col. 2, lines 21-29; col. 3, 11-45). Abe cites the advantage of the plurality of electrical contacts as controlling film formation speed, time, composition, and thickness for each region (i.e. target tile) (col. 4, lines 4-10 and 14-19).
It would have been obvious to one of ordinary skill in the art to have each of the plurality of target tiles of Mishin have an individual electrical contact as taught by Abe to gain the advantage of controlling film formation speed, time, composition, and thickness for each target tile.
With respect to claim 2, modified Mishin further depicts in fig. 1 the segmented target assembly further comprises an upper target segment (i.e. outer target segment) having a plurality of target pieces (i.e. tiles) (Abstract; II. EQUIPMENT), wherein fig. 1 also depicts the outer target segment surrounds the inner target segment.
With respect to claim 3, modified Mishin further depicts in fig. 1 the magnet assembly comprises an outer magnet for the outer target segment surrounding an inner magnet assembly for the inner target segment, wherein both the inner and outer magnet assemblies each comprise plural alternating ‘colored’ magnets, where one magnet is a ‘darker color’ than an adjacent ‘lighter color’ magnet, with one of each ‘darker color’ and ‘lighter color’ magnets being a pair, resulting in plural magnet pairs.
With respect to claim 4, the combination of references Mishin and Abe has Abe teaching in fig. 2 a water jacket assembly that allows coolant [6] to flow to cool each magnet [11] and each target tile [12a]-[12d] (col. 3, lines 2-26), and Mishin teaching in fig. 1 the magnet assembly comprises inner and outer magnet assemblies for the respect inner and outer target segments. Thus the combination of references teaches a water jacket assembly that comprises an outer water jacket disposed within the outer magnet assembly to cool both the outer magnet assembly and outer target segment, and an inner water jacket disposed within the inner magnet assembly to cool both the inner magnet assembly and inner target segment.
With respect to claim 5, the combination of references Mishin and Abe has Mishin teaching in fig. 1 that the inner and outer target segments and inner and outer magnet assemblies are all in concentric configurations, and Abe teaching in fig. 2 the water jacket assembly surrounds magnets. Thus the combination of references teaches the water jacket assembly comprises the outer water jacket disposed within the outer magnet assembly to surround concentrically the outer magnet assembly, and the inner water jacket disposed within the inner magnet assembly to surround concentrically the inner magnet assembly.
With respect to claim 6, the combination of Mishin and Abe has Mishin teaching that argon and nitrogen gases are used (II. Equipment), thus a gas assembly to introduce argon and nitrogen gases is present, with Abe teaching in fig. 7 to have a gas assembly be in fluid communication with a gas introduction port (i.e. gas tower) [7] for introducing argon gas into the magnetron system (col. 2, lines 64-66), the gas tower [7] operable to introduce gas into the magnetron system of the combination of references.
With respect to claims 8 and 9, modified Mishin further depicts in fig. 1 (see original non-patent literature document at [https://www.amssb.com/assets/pubs/Manufacturability%20of%20highly%20doped%20Aluminum%20Nitride%20films.pdf] for colored fig. 1) that the plurality of targets for the inner target segment has a first subset having a first material (represented by one color of orange, cyan, or green) and a second subset having a second material (represented by a color different from the first subset). In addition colored fig. 1 shows colors (i.e. materials) of the target tiles arranged in an alternating order, wherein a target tile of the first material (example: green color) is juxtaposed (i.e. close together) between two target tiles of the second material (example: orange color), and a target tile of the second material (example: orange color) is juxtaposed (i.e. close together) between two target tiles of the first material (example: green color).
With respect to claims 10 and 11, modified Mishin further discloses at least one of the plurality of target tiles consist of an alloy, such as Al-Sc (I. INTRODUCTION; II. EQUIPMENT; III. FILM COMPOSITION CONTORL).
With respect to claim 12, Abe further teaches electrically isolating the target tiles [12a]-[12d] via insulators (col. 2, lines 35-36; col. 3, lines 13-35).
With respect to claims 13 and 14, Abe further teaches electrically isolating the target tiles [12a]-[12d] from each other via ring-like frame (i.e. annular target shield) [14] and cross-shaped frame (i.e. spacers) [13] (col. 3, lines 21-30).
With respect to claim 15, modified Mishin further depicts in fig. 1 the magnet assembly positioned below the segmented target assembly, the magnet assembly having a plurality of magnet pairs (see claim 3 above), and each magnet pair being positioned annularly around a central axis.
Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishin et al (i.e. Ref1, Manufacturability of highly doped Aluminum Nitride films) and (US Patent No. 6,143,149) as applied to claims 1 and 15 above, and further in view of Mishin (i.e. Ref2, US 2006/0207872).
With respect to claims 7and 16, the combination of references Ref1 and Abe is cited as discussed for claims 1 and 15. However the combination of references is limited in that each magnet pair comprising a vertical magnet and a horizontal magnet is not specifically suggested.
Ref2 teaches in figs. 1a-1b a magnetron system comprising inner and outer target segments [14],[12] each having respective inner and outer magnet assemblies [40],[30] (abstract; para 0026-0031), similar to the magnetron system of Ref1. Ref2 further teaches that each of the inner and outer magnet assemblies [40],[30] comprise at least one horizontal magnet contacts a horizontal pole piece and at least one vertical magnet contacts a vertical pole piece (para 0032 and 0034), with fig. 1a depicting the at least one vertical magnet for each of the inner and outer magnet assemblies [40],[30] is aligned with a central axis (i.e. Z-axis), and the at least one horizontal magnet for each of the inner and outer magnet assemblies [40],[30] is aligned perpendicular to the at least one vertical magnet. Ref2 cites the advantage of each of the inner and outer magnet assemblies comprising at least one vertical and at least one horizontal magnet as allowing for adjustment of film deposition patterns (para 0032 and 0034).
It would have been obvious to one of ordinary skill in the art to incorporate the at least one vertical magnet and the at least one horizontal magnet taught by Ref2 for each magnet of the plural magnet pairs of the combination of references to gain the advantage of adjustment of film deposition patterns.
With respect to claim 17, modified Mishin further depicts in fig. 1 a diameter of the inner magnet assembly is less than a diameter of the outer magnet assembly.

Response to Arguments
Applicant’s Remarks on p. 6-8 filed 8/30/2022 are addressed below.

112 Rejections
Claim 15 has been amended to clarify the magnet assembly is positioned “below” the segmented target assembly; this 2nd paragraph rejection is withdrawn.
Claim 18 has been canceled; this 2nd paragraph rejection is moot.

102 Rejections
Claim 18 has been canceled; this rejection is moot.

103 Rejections
On p. 6-7, Applicant argues that there is no reason to incorporate the teachings of Abe to read on claim 1.Applicant also argues that claim 1 requires adjusting voltage per segment to adjust composition, in contrast to the combination of Mishin and Abe.
The Examiner respectfully disagrees since Abe teaches that by each target tile having an electrical contact allows for controlling film formation speed, time, composition, and thickness for target tile (col. 4, lines 4-10 and 14-19), thus allowing for improved control and use of each target tile, which would be beneficial to Mishin, and therefore motivate one of ordinary skill to incorporate each target tile of Mishin to have an electrical contact as taught by Abe. Applicant’s arguments regarding “adjusting voltage to each target tile to adjust composition” is not commensurate in scope to claim 1 since claim 1 does not require this limitation. Even so, Abe reads on this limitation by teaching individually controlling (i.e. adjusting) electrical contacts controls film formation composition for each region (i.e. target tile) (col. 4, lines 4-10 and 14-19).
All other arguments on p. 7-8 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,824,653 is relevant for teaching plural target segments [12],[14] each respectively having an electrical contact [110],[112],[120],[122] that is each controlled via power controller [104], and each of target segments [12],[14] having a respective magnet assembly [30]-[32],[40]-[42].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794